Citation Nr: 0411036	
Decision Date: 04/27/04    Archive Date: 05/06/04	

DOCKET NO.  03-12 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for coronary artery disease, 
status post myocardial infarction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from April 1956 to April 1960, 
and from January 1961 to July 1977.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a December 2002 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.

This appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify you if 
further action is required on your part.


REMAND

The veteran in this case seeks service connection for essential 
hypertension, as well as for coronary artery disease, and the 
residuals of myocardial infarction.  In pertinent part, it is 
argued that the disabilities in question are the result of 
occupational stress encountered during the course of the veteran's 
service as an air traffic controller while on active duty.

In that regard, a review of the record discloses that, in May 
1969, during the veteran's period of active military service, the 
presence of borderline cardiomegaly on radiographic studies was 
noted.  While subsequent to that time, the remainder of the 
veteran's service medical records were essentially unremarkable, 
on two separate occasions, specifically, in May 1971 and October 
1976, the veteran's blood pressure was somewhat elevated.  
Moreover, on more than one occasion in service, 
electrocardiographic evaluations were consistent with poor R-wave 
progression across the V-leads, though admittedly in the context 
of a normal electrocardiogram.  Such findings raise some question 
as to whether the veteran's current cardiovascular disease had its 
origin during his period of active military service.  This is 
particularly the case given the fact that, to date, the veteran 
has yet to be afforded a VA cardiovascular examination for 
compensation purposes.

In light of the aforementioned, the case is REMANDED to the RO for 
the following actions:

1.  The RO should review the veteran's claims file, and ensure 
that all notification and development action required by the 
Veterans Claims Assistance Act of 2000 (VCAA) is complete.  In 
particular, the RO should ensure that the notification 
requirements and development procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A (2002), and in 38 C.F.R. § 3.159 (2003) are fully 
complied with and satisfied.

2.  Any pertinent VA or other inpatient or outpatient treatment 
records, subsequent to October 2002, the date of the most recent 
evidence of record, should be obtained and incorporated in the 
claims folder.  The veteran should be requested to sign the 
necessary authorization for release of any private medical records 
to the VA.  All attempts to procure records should be documented 
in the file.  If the RO cannot obtain records identified by the 
veteran, a notation to that effect should be inserted in the 
claims file.  In addition, the veteran and his representative 
should be informed of any such problem.  

3.  The veteran should then be afforded a VA examination by a 
specialist in the field of cardiology in order to more accurately 
determine the exact nature and etiology of his current 
cardiovascular disease.  The RO is advised that the veteran must 
be given adequate notice of the date and place of any requested 
examination, and a copy of all such notification(s) must be 
associated with the claims folder.  The veteran is to be advised 
that failure to report for a scheduled VA examination without good 
cause may have an adverse effect on his claims.

As regards the requested examination, all pertinent symptomatology 
and findings should be reported in detail, and all appropriate 
studies should be performed.

Following completion of the examination, the examining 
cardiologist should specifically comment as to whether the 
veteran's current hypertension and coronary artery disease (status 
post myocardial infarction) as likely as not had their origin 
during his period of active military service.

The claims folder and a separate copy of this REMAND must be made 
available to and reviewed by the examiner prior to completion of 
the examination.  Moreover, a notation to the effect that this 
record review took place should be included in the examination 
report.

4.  The RO should then review the veteran's claims for service 
connection for hypertension and coronary artery disease, status 
post myocardial infarction.  Should the benefits sought on appeal 
remain denied, the veteran and his representative should be 
provided with a Supplemental Statement of the Case (SSOC).  The 
SSOC must contain notice of all relevant action taken on the claim 
for benefits since the last SSOC in May 2003.  An appropriate 
period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  
The veteran need take no action until otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





